      Case 2:18-cv-01534-RJC-CRE Document 130 Filed 01/21/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANDREW FITCH, RICHARD
 D’ALESSANDRO, and MICHELLE
 HUTCHISON, individually and on
 behalf of all others similarly situated,
                         Plaintiffs,
                                                        Consolidated Civil Action No.
                 v.                                     2:18-cv-001534-DSC-CRE
 GIANT EAGLE, INC. d/b/a
 GETGO CAFÉ + MARKET                                    THIS MOTION RELATED TO
                                                        THE JONES ACTION
                         Defendant.

 JORDAN JONES, ROBERT LEMUS and
 JASON REED, individually and on
 behalf of all others similarly situated,
                         Plaintiffs,
                 v.
 GIANT EAGLE, INC.
                         Defendant.

      GIANT EAGLE, INC.’S PARTIAL MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and for the reasons set forth in

the accompanying Memorandum, Defendant Giant Eagle, Inc. (“Giant Eagle”) hereby moves for

summary judgment in its favor on the First, Third, and Fourth Causes of Action in the Second

Amended Complaint in the Jones Action, because Giant Eagle has properly classified its

department Team Leaders as exempt executives under the Fair Labor Standards Act (“FLSA”),

Plaintiffs cannot fairly call into question Giant Eagle’s classification of their positions as exempt,

and therefore pursuant to Department of Labor regulations and Third Circuit caselaw, Plaintiffs

have no claims against Giant Eagle for unpaid overtime under the FLSA, or related state acts, as a

matter of law.
     Case 2:18-cv-01534-RJC-CRE Document 130 Filed 01/21/20 Page 2 of 3




       Further, Plaintiffs Amanda Frawley, Samantha Bosma, Danielle Graham-Robinson,

Heather Gilkey, Andre Christian, and Jason Reed all admitted specific facts in their depositions

that independently warrant summary judgment for Giant Eagle as to their claims. Accordingly, in

the alternative, Giant Eagle moves for summary judgment in its favor on the First, Third, and

Fourth Causes of Action as to Amanda Frawley, Samantha Bosma, Danielle Graham-Robinson,

Heather Gilkey, Andre Christian, and Jason Reed.


Dated: January 21, 2020                         Respectfully submitted,

                                                /s/ Brian C. Hill
                                                Bernard D. Marcus (PA ID 01293)
                                                marcus@marcus-shapira.com
                                                Jonathan D. Marcus (PA ID 312829)
                                                jmarcus@marcus-shapira.com
                                                Erin Gibson Allen (PA ID 76990)
                                                allen@marcus-shapira.com
                                                Brian C. Hill (PA ID 204489)
                                                hill@marcus-shapira.com
                                                Joshua A. Kobrin (PA ID 318200)
                                                kobrin@marcus-shapira.com
                                                Elly Heller-Toig (PA ID 33244)
                                                ehtoig@marcus-shapira.com

                                                MARCUS & SHAPIRA LLP
                                                301 Grant Street
                                                One Oxford Centre, 35th Floor
                                                Pittsburgh, PA 15219
                                                Telephone: (412) 471-3490
                                                Facsimile: (412) 391-8758

                                                Counsel for Defendant Giant Eagle, Inc.




                                               2
      Case 2:18-cv-01534-RJC-CRE Document 130 Filed 01/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                 /s/ Brian C. Hill
                                                 Brian C. Hill
